Citation Nr: 1641541	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than August 29, 2011, for the award of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from June 1993 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Seattle, Washington.

FINDINGS OF FACT

1.  A sleep study conducted in September 2008 revealed evidence of sleep apnea.  

2.  The RO awarded service connection for sleep apnea, effective August 29, 2011.
 
3.  The Veteran's claim filed on June 28, 2011, included a claim for service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for effective date of June 28, 2011, for the grant of service connection for sleep apnea have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

In September 2008, the Veteran underwent a sleep study at a private facility (referred by VA), and as a result, was diagnosed with sleep apnea.  The PAP Titration Study Report indicates that treatment of the sleep disordered breathing was recommended because of associated complications, including hypertension, as relevant here.

On June 28, 2011, the RO received a cover letter from the Veteran's representative which indicates that the Veteran was submitting a claim of entitlement to an increased rating for hypertension.  

Also received on June 28, 2011, is the Veteran's Supplemental Claim for Compensation (VA Form 21-526b).  In Part II, Section 7, of the report, the Veteran checked the box indicating that he would like to file a claim for an increased evaluation for hypertension.

In an August 2011 notice letter, the RO advised the Veteran that it was working on his increased rating claim for hypertension.  On August 17, 2011, the RO initiated a request for an examination to determine the severity of the Veteran's hypertension.

On August 29, 2011, the RO received a statement in support of the claim (VA Form 21-4138), on which the Veteran noted that he had been taking anti-hypertensive medication for years.  He also stated that about 3 years ago he was found to have sleep apnea that was contributing to my high blood pressure symptoms and that he uses a CPAP machine.

On both his notice of disagreement and substantive appeal, the Veteran reiterated his belief that the effective date should be assigned when the hypertension claim was received.  He stated that on his initial claim he clearly indicated that he would be on a CPAP machine for life.

The April 2013 rating decision granted service connection for sleep apnea, effective August 29, 2011, the date of claim for sleep apnea.  The Veteran asserts that service connection award should be assigned from June 28, 2011, the date he filed an increased rating claim for hypertension.  The Veteran disagreed with the effective date assigned and this appeal ensued.
 
He contends that VA should have inferred a claim for sleep apnea when he filed a claim for increase for hypertension because VA referred him for a sleep study to determine whether his sleep difficulties were aggravating his hypertension.

Laws and Regulations Governing Effective Dates

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

General rules defining informal claims apply to claims for entitlement to disability benefits raised under a theory of secondary causation.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-47 (2007).  Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310 (a).  

Analysis

The record shows that the Veteran first clearly filed a service connection claim for sleep apnea on August 29, 2011, so approximately 10 years after his separation.  See 38 C.F.R. §  3.400 (b)(2)(i) (2015).  However, the Board notes that the Veteran has been consistent since 2011 regarding his sleep apnea connection to hypertension.  The Veteran's primary assertion is that the effective date for the award of service connection for sleep apnea should be June 28, 2011, the date of his increased rating claim for hypertension.  He feels that his sleep apnea aggravates his hypertension.  

The Veteran mistakenly believes that he explicitly explained on his June 2011 claim (VA Form 21-526(b) that the CPAP machine was one of the reasons for requesting an increase in the rating assigned for his hypertension.  His June 2011 claim reflects that he wishes to seek an increased rating for hypertension.  He first addressed his sleep difficulties and CPAP machine on his August 2011 claim.  However, upon review of the entire evidentiary record, the Board finds the evidence is in relative equipoise as to whether the Veteran's claim for an increased rating for hypertension, filed in June 2011, also encompassed an intent to file a claim for sleep apnea.  Thus, as the benefit-of-the-doubt rule is for application, this fact is established in the Veteran's favor.  

With regard to the date entitlement arose, the Veteran was first diagnosed with sleep apnea in 2008, so prior to the claim.  However, this does not change the effective date.  If entitlement arose prior to the date of claim, an earlier effective date would not be assignable because the effective date is controlled by the later of those two occurrences.  See 38 C.F.R. § 3.400 (b)(2)(ii).  Therefore, as discussed, the date of claim is the controlling occurrence. 

In addition, while under the provisions of 38 C.F.R. §  3.157 (b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA or uniformed services medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  

However, as the Board finds the June 2011 increased rating claim for hypertension encompassed a claim for sleep apnea, the Veteran is entitled to an effective date of June 28, 2011 for service connection for sleep apnea.   See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.


ORDER

An effective date earlier of June 28, 2011 for the award of service connection for sleep apnea is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


